ORDER

PER CURIAM.
AND NOW, this 5th day of January, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 29, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that PAUL L. HAMMER be and he is DISBARRED from the Bar of this Commonwealth retroactive to October 13, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
Former Justice Nigro did not participate in this matter.